Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 1 of 35 PagelD #:7

Exhibit 1

 
 

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 2 of 35 PagelD #:8

Return Date: No return date scheduled 12-Person Jury

Hearing Date: 1/27/2020 9:30 AM - 9:30 AM
Courtroom Number: 2301
Location: District 1 Court

Cook County, IL

 

BRADLEY ACALEY, individually and on
behalf of all others similarly situated,

Plaintiff,
v
VIMEO, INC., a Delaware corporation,

Serve Registered Agent:
[Fhe Corporation Trust Company, Corporation Trust
Center, 1209 Orange $t., Wilmington, DE 19801]

FILED DATE: 9/20/2019 9:24 AM 2019CH19873

Defendant.

 

 

FILED
9/20/2019 9:24 AM

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN

CIRCUIT CLERK
Case N COOK COUNTY, IL
ase INO. 2019CH10873

6648765
(URY TRIAL DEMANDED)

CLASS ACTION COMPLAINT

 

Plaintiff Bradley Acaley (“Plaintiff”), individually and on behalf of all othets similarly situated,

brings this Class Action Complaint for violations of the IlHnois Biometric Information Privacy Act,

740 ILCS 14/1, ef seq. (CBIPA”), against Vimeo, Inc. (“Vimeo”), and alleges as follows based on

personal knowledge as to himself, on the investigation of his counsel and the advice and consultation

of certain third-party agents as to technical matters, and on information and belief as to all other

matters, and demands trial by jury:

NATURE OF ACTION

1. Plaintiff brings this action for damages and other legal and equitable remedies

resulting from the illegal actions of Vimeo in collecting, storing, and using Plaintiff's and other

 

 

 
FILED DATE: 9/20/2019 9:24 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 3 of 35 PagelD #:9

similarly situated individuals’ biometcic icentifiers' and biometric information’ (collectively,
“biometrics” without informed written consent, in direct violation of BIPA.

2. The Illinois Legislature has found that “fbjiometrics are unlike other unique
identifiers that are used to access finances or other sensitive information.” 740 ILCS 14/5(c). “Por
example, social security numbers, when compromised, can be changed. Biometrics, however, are
biologically unique to the individual, therefore, once compromised, the individual has no recourse, is
at heightened risk for identity theft, and is likely to withdraw from biometric-facilitated transactions.”
fa.

3. In recognition of these concerns over the security of individuals’ biometrics—
particularly in the City of Chicago, which was recently selected by major national corporations as a
“pilot testing site[}] for new applications of biometric-facilitated financial transactions, including
finger-scan technologies at grocety stores, gas stations, and school cafeterias” (740 ILCS 14/5(b))—
the Illinois Legislature enacted the BIPA, which provides, i#er alia, that a private entity like Vireo
may not obtain and/or possess an individual’s biometrics unless it (1) informs that person in writing
that biomettic identifiers or information will be collected or stored, see éd.; (2) informs that person in
writing of the specific purpose and length of term for which such biometric identifiers or biometric
information is being collected, stored and used, see éd. (3) receives a written release from the person
for the collection of his or her biometric identifiers or information, see i; and (4) publishes publicly
available written retention schedules and guidelines for permanently destroying biometric identifiers

and biometric information. 740 ILCS 14/15(a).

 

| A “biometric identifier” is any personal feature that is unique to an individual, including fingerprints, itis
scans, DNA and “face geometry,” among others.

2 “Biometric information” is any information captured, converted, stored, or shared based on a person's
biometric identifier used to identify an individual.

 
FILED DATE: 9/20/2019 9:24 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 4 of 35 PagelD #:10

4, In direct violation of each of the foregoing provisions of § 15{a) and § 15{b) of the
BIPA, Vimeo is actively collecting, storing, and using—without providing notice, obtaining informed
written consent or publishing data retention policies—the biometrics of thousands of unwitting
individuals throughout the country whose faces appear in photographs and/or videos uploaded to
the Magisto “smart video editor” application in Illinois.

3 Specifically, Vimeo has created, collected and stored, in conjenction with its cloud-
based Magisto service, thousands of “face templates” (or “face prints”)—highly detailed peometsic
maps of the face—from thousands of Magisto users. Vimeo creates these templates using
sophisticated facial recognition technology that extracts and analyzes data from the points and
contours of faces that appear in photos and videos taken on mobile devices and uploaded to the
Magisto app. Each face template that Vimeo extracts is unique to a particular individual, in the same
way that a fingerprint or voiceprint uniquely identifies one and only one person,

6. Plaintiff brings this action individually and on behalf of all others similarly situated
to prevent Vimeo from further violating the privacy rights of Magisto users, and to recover statutory
damages for Vimeo’s unauthorized collection, storage, and use of these individuals’ biometrics in

violation of the BIPA.

PARTIES
7. Plaintiff is, and has been at all relevant times, a resident and citizen of Illinois.
8. Vimeo is a Delaware corporation with its headquarters at 555 West 18th Street, New

York, New York 10011, Accordingly, Vimeo is a citizen of the states of Delaware and New York.
JURISDICTION AND VENUE
9, This is a class action complaint for violations of BIPA (740 ILCS 14/1, ef seg),

seeking statutory and actual damages.

 
FILED DATE: 9/20/2019 9:24 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 5 of 35 PagelD #:11

10. No federal question is presented by this complaint. Plaintiff brings this complaint
solely under state law and not under federal law, and specifically not under the United States
Constitution, nor any of its amendments, nor under 42 U.S.C. § 1981 or 1982, nor any other federal
statute, law, tule, or regulation. Plaintiff believes and alleges that a cause of action exists under state
law for the conduct complained of herein.

HH. This class action is brought on behalf of only Llinois citizens residing within the
State of Illinois whose biometric information was uploaded to Vimeo within the State of Illinois,

12. Venue is proper under 735 ILCS 5/1-108 and 2-101 of the Illinois Code of Civil
Procedure, as a substantial portion of the transactions giving rise to the causes of action pleaded
herein occurred in Cook County. Specifically, upon information and belief, Vimeo’s collection of

Plaintiff's and numerous other class members’ biometric information occurred within Cook County,

Tllinois.
FACTUAL BACKGROUND
I, Biometric Technology Implicates Consumer Privacy Concerns
13, “Biometrics” refers to unique physical characteristics used to identify an individual.

One of the most prevalent uses of biometrics is in facial recognition technology, which works by
scanning a human face or an image thereof, extracting facial feature data based on specific “biometric
identifiers” (ie, details about the face’s geometry as determined by facial points and contours), and
comparing the resulting “face template” (ot “faceprint”) against the face templates stored in a “face
template database.” If a database match is found, an individual may be identified.

14. The use of facial recognition technology in the commercial context presents
numerous consumer privacy concerns. During a 2012 hearing before the United States Senate

Subcommittee on Privacy, Technology, and the Law, U.S. Senator Al Franken stated that “there 1s

nothing inherently right or wrong with [facial recognition technology, but] if we do not stop and

 

 
FILED DATE: 9/20/2019 9:24 AM 2049CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 6 of 35 PagelD #:12

carefully consider the way we use [it], it may also be abused in ways that could threaten basic aspects
of our privacy and civil liberties”? Senator Franken noted, for example, that facial recognition
technology could be “abused to not only identify protesters at political events and rallies, but to target
them for selective jailing and prosecution.”

15, The Federal Trade Commission (“FTC”) has raised similar concerns and recently
released a “Best Practices” guide for companies using facial recognition technology. >In the guide,
the Commission underscores the importance of companies obtaining affirmative consent from
consumers before extracting and collecting their biometric identifiers and biometric information trom
digital photographs.

16. As explained below, Vimeo failed to obtain consent from anyone when itinteoduced
its facial recognition technology. Not only do the actions of Vimeo fly in the face of FIC guidelines,
they also violate the privacy rights of individuals appearing in photos and videos uploaded ta Magisto
in Tlinots.

iH. Hlinois’s Biometric Information Privacy Act
17. In 2008, Illinois enacted BIPA due to the “very serious need [for] protections for
the citizens of Iinois when it [comes to their] biometric information.” Illinois House Transcript,
2008 Reg. Sess, No. 276. BIPA makes it unlawful for a company to, éaier ata, “collect, capture,
purchase, receive through trade, or otherwise obtain a person’s or a customer's biometric identifiers‘

or biometric information, unless it first:

 

3 What Facial Recognition Technology Means for Privacy and Civil Liberties: Hearing Before the Subcom, on Privacy, Tech,
ee the Law of the S$. Comm. on the Judiciay, 112th Cong 1 (2012), available at
https://www.efforg/ files /filenode/ jenniferlynch_eff-senate-testimony-face_recognition.pdf (last visited Mar.
1, 2016).

+ Id.

3 Facing Facts: Best Practices for Common Uses of Facial Recognition Technologies, Federal Trade Commission (Oct.
2012), ansilable at http://www. fic.gov/sites/default/ files /documents/ reports/ facing-facts-best-practices-
common-uses-facial-recognition-technologies/121022facialtechrpt.pdf (last visited Mar. 1, 2016).

&  BIPA’s definition of “biometric identifier” expressly includes information collected about the geometry of
the face (Le., facial data obtained through facial recognition technology). Ser 740 ILCS 14/10.

 
 

FILED DATE: 9/20/2019 9:24 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 7 of 35 PagelD #:13

() informs the subject ... in writing that a biomettic
identifier or biometric information is being collected or stored,

(2) informs the subject... in waiting of the specific purpose
and length of term for which a biometric identifier or biometric
information is being collected, stored, and used; and

(3) receives a written release executed by the subject of the
biometric identifier or biometric information or the subject's legally
authotized representative.”

740 ILCS 14/15 (b).

18. Section 15(a) of BIPA also provides:

A private entity in possession of biometric identifiers or
biometric information must develop a weitten policy, made available
to the public, establishing a retention schedule and guidelines for
permanently destroying biometric identifiers and biomettic
information when the initial purpose for collecting or obtaining such
identifiers or information has been satisfied or within 3 years of the
indivicual’s last interaction with the private entity, whichever occurs
first.

740 ILCS 14/ L5@a).

19, As alleged below, Vimeo’s practices of collecting, storing, and using Magisto users’
biometric identifiers and information derived from photographs and/or videos uploaded in THinois
without informed written consent violate all three prongs of § 15(b) of BIPA. Vimeo’s failure to
provide a publicly available written policy regarding their schedule and euidelines for the retention
and permanent destruction of individuals’ biometric information also violates § 15(a) of BIPA.

Ill. Vimeo Violates IHinois’s Biometric Information Privacy Act

20. In 2009, Magisto was founded and released as a mobile app for automated video

editing and production. In 2019, Vimeo acquired Magisto. Users of Magisto upload millions of

videos and/or photos per day, making videos and photographs a vital part of the Magisto

experience.

 

 

 
FILED DATE: 9/20/2019 9:24 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 8 of 35 PagelD #:14

al. On the Magisto webpage entitled, “How Does Magisto Video Editor Worke”,
Vimeo touts its so-called “artificial intelligence engines” that intuitively analyze and edit video
content. As part of its attificially-intelligent algorithms, Vimeo claims that Magisto employs facial
detection and recognition technology: “On the visual side of things, we analyze everything from in-
frame action to camera motion, face detection and indexing, object detection and tracking, facial
recognition and mote.” See hitps://www.magisto.com/how-it-works (last visited Aug, 27, 2019)
(emphases added).

22, Users can download and connect any mobile device to Magisto to upload and access

videos and photos to produce and edit their own videos. Magisto is available through the app stores

on both Android and Apple mobile devices.

23. Unbeknownst to the average consumer, and in direct violation of { 15(b)(1) of the
BIPA, Plaintiff is informed and believes that Magisto’s facial recognition technology scans each and
evety video and photo uploaded to Magisto for faces, extracts geometric data telating to the unique
points and contours (42, biometric identifiers) of each face, and then uses that data to create and store
a template of each face — all without ever informing anyone of this practice.

24. The Magisto service uses these face templates to organize and group together videos
based upon the particular individuals appearing in the videos. This technology works by comparing
the face templates of individuals who appear in eewly-uploaded videos or photos with the facial
templates already saved in Magisto’s face database. Specifically, when a Magisto user uploads a new
video or photo, Magisto’s sophisticated facial recognition technology creates a template for each face
depicted therein, and then compares cach template against Magisto’s face template database. If there
is a match, then the Magisto service groups the video from which the newly-uploaded face teniplate

was detived with the previously uploaded videos depicting that individual.

 
FILED DATE: 9/20/2019 9:24 AM 2019CH40873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 9 of 35 PagelD #:15

25, These unique face templates are not only collected and used by Magisto to identity
individuals, but also to recognize their gender, age, and location. Accordingly, Vimeo also collects
“biometric information” from non-users. See 740 TLCS 14/10.

26. In direct violation of §§ 15(6)(2) and 15(b)(3) of BIPA, Vimeo never informed
Illinois residents who had their face templates collected of the specific purpose and length of term

for which their biometric identifiers or information would be collected, stored, and used, nor did

Vimeo obtain a written release from any of these individuals.

a7, In direct violation of § 15(a) of BIPA, Vimeo does not have written, publicly
available policies identifying their retention schedules or guidelines for permanently destroying any of
these biometric identifiers or information.

IV. Plaintiff's Experience

28. In or around December 2017, Plaintiff downloaded the Magisto app on his Android
mobile device as well as his iPad. After downloading the app and logging in via his Google account,
Plaintiff purchased a one-year subscription for the Magisto Professional service for approximately
$120.

29. After purchasing the Magisto Professional service, Plaintiff used his Android device
to take and upload numerous videos and/or photos in the State of Illinois to the Magisto app’s cloud-
based service while his devices were located in the State of Hlinois and assigned to an Illinois-based
IP address. Typically, Plaintiff's uploaded videos and photos were of him and his tamily, including
his minor children. Plaintiff would then use the Magisto app on his iPad to edit the uploaded videos
and/or create videos from the uploaded photos and videos.

30. When his annual Mapisto Professional subscription expired in or around December
2018, Plaintiff did not renew the subscription. Once his annual subscription expired, Plaintiff could

no longer access the edited videos of him and his family on the Magisto app. To date, the Magisto

 
FILED DATE: 9/20/2019 9:24 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 10 of 35 PagelID #:16

app remains on Plaintiffs devices but he cannot access its video content without an active
subscription. Many of the photos and videos uploaded by Plaintiff also included artwork created by
Plaintiff and his family membets, proprietary content which they can no longer access despite creating
and owning it,

31. Immediately after upload to the Magisto app, Vimeo analyzed Plaintiff's videos and
photos by automatically locating and scanning Plaintiff's face and by extracting geometric data relating
to the contours of his face and the distances between his eyes, nose, and ears—-data which Vimeo
then used to create a unique template of Plaintiff's face.

32, The resulting unique face template was used by Vimeo to locate and group together
all videos and/or photos depicting Plaintiff for organizational purposes.

33. Plaintiff's face template was also used by Vimeo to recognize Plaintiffs gender, age,
tace, atid location.

34, Plaintiff never consented, agreed, or gave permission—written or otherwise—to
Vimeo for the collection or storage of his unique biometric identifiers or biometric information.

35, Further, Vimeo never provided Plaintiff with nor did he ever sign a written release
allowing Vimeo to collect or store his unique biometric identifiers or biometric information.

36, Likewise, Vimeo never provided Plaintiff with an opportunity to prohibit or prevent
the collection, storage, or use of his unique biomertic identifiers or biometric information.

37, Nevertheless, when videos and photos of Plaintiff were automatically uploaded to
Magisto from within the state of Illinois, Vimeo located Plaintiff's face in the videos and/or photos,
scanned Plaintiff's facial geometry, and created a unique face template corresponding to Plaintiff, all

in direct violation of the BIPA.

 
FILED DATE: 9/20/2019 9:24 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 11 of 35 PageID #:17

CLASS ALLEGATIONS
38. Class Definition: Plaintiff brings this action pursuant to 735 ILCS 5/2-801,
individually on behalf of a class of similarly situated individuals, defined as follows (the “Class”):
All Illinois citizens who are users of the Magisto service and had their
biometric identifiers, inchiding scans of face geometry, collected,
captured, -received, or otherwise obtained by Vimeo from videos
and/or photographs uploaded within the state of Tlinois.

The following are excluded from the Class: (1) any Judge presiding over this action and
members of his or her family; (2) Vimeo, Vimeo’s subsidiaries, parents, successors, predecessors, and
any entity in which Vimeo or its parent has a controlling interest (as well as current or former
employees, officers and directors); (3) persons who properly execute and file a timely request for
exclusion from the Class; (4) persons whose claims in this matter have been finally adjudicated on the
metits or otherwise released; (5) Plaintiffs counsel and Vimeo’s counsel; and (6) the legal
representatives, successors, and assigns of any such excluded persons.

39. Numerosity: The number of persons within the Class is substantial, believed to
amount to thousands of persons. It is, therefore, impractical to join each member of the Class as a
named Plaintiff, Further, the size and relatively modest value of the claims of the individual membets
of the Class renders joinder impractical. Accordingly, utilization of the class action mechanism ts the
most economically feasible means of determining and adjudicating the merits of this litigation.

40, Commonality and Predominance: There are well-defined common questions of
fact and law that exist as to all members of the Class and that predominate over any questions affecting
only individual members of the Class. These common legal and factual questions, which do not vary
from Class member to Class member, and which may be determined without reference to the

individual circumstances of any class member include, but are not limited to, the following:

(a) whether Vimeo collected or otherwise obtained Plaintiff's and the Class’s biometric
identifiers or biometric information;

10

 

 
FILED DATE: 9/20/2019 9:24 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 12 of 35 PageID #:18

(b) whether Vimeo properly informed Plaintiff and the Class that it collected, used, and
stored theit biometric identifiers or biometric information;

(c) whether Vimeo obtained a written release (as defined in 740 ILCS 1410) to collect,
use, and store PlaintifPs and the Class’s biometric identifiers or biometric
information;

(d} whether Vimeo developed a written policy, made available to the public, establishing
azetention schedule and guidelines for permanently destroying biometric identifiers
and biomettic information when the initial purpose for collecting or obtaining such
identifiers or information has been satisfied or within three years of their last

interaction, whichever occurs first;

(ce) whether Vimeo used Plaintiffs and the Class’s biometric identifiers or biometric
information to identify them; and

(f) whether Vimeo’s violations of BIPA were committed intentionally, recklessly, or
negligently.

41. Adequate Representation: Plaintiff has retained and is represented by qualified
and competent counsel who are highly experienced in complex consumer class action litigation.
Plaintifé and his counsel ace committed to vigorously prosecuting this class action. Neither Plainuff
nor his counsel has any interest adverse to, ot in conflict with, the interests of the absent members of
the Class. Plaintiff is able to fairly and adequately represent and protect the interests of such a Class.
Plaintiff has raised viable statutory claims of the type reasonably expected to be raised by members
of the Class, and will vigorously pursue those claims. If necessary, Plaintiff may seek leave of thts
Court to amend this Class Action Complaint to include additional Class representatives to represent
the Class or additional claims as may be appropriate,

42. Superiority: A class action is superiot to other available methods for the fair and
efficient adjudication of this controversy because individual litigation of the claims of all Class
members is impracticable. Even if every member of the Class could afford to pursue individual
litigation, the Court system could not. It would be unduly burdensome to the courts in which
individual litigation of numerous cases would proceed. Individualized litigation would also present

the potential for varying, inconsistent or contradictory judgments, and would magnify the delay and

1

 

 

 
FILED DATE: 9/20/2019 9:24 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 13 of 35 PageID #:19

expense to all parties and to the cout system resulting from multiple trials of the same factual issues.
By contrast, the maintenance of this action as a class action, with respect to some or all of the issues
presented herein, presents few management difficulties, conserves the resources of the parties and of
the court system and protects the rights of each member of the Class. Plaintiffanticipates no difficulty

in the management of this action as a class action. Class-wide relief is essential to compel comphance

with BIPA.
FIRST CAUSE OF ACTION
Violation of 740 ILCS 14/1, et seq.
(On Behalf of Plaintiff and the Class)
43. Plaintiff incorporates the foregoing allegations as if fully set forth herein.
44, BIPA makes it unlawful for any private entity to, among other things, “collect,

capture, purchase, receive through trade, or otherwise obtain a person’s or a customer’s biometric
identifiers or biomettic information, unless it first: (t) informs the subject ... in writing that a
biometric identifiec or biometric information is being collected or stored; (2) informs the subject . . .
in writing of the specific purpose and length of term for which a biometric identifier or biometric
information is being collected, stored, and used; anc (3) receives a written release executed by the
subject of the biometric identifier or biometric information ....” 740 ILCS 14/15(b) (emphasis
added).

45, Vimeo is a Delaware corporation and thus qualifies as a “private entity” under the
BIPA. See 740 ILCS 14/10.

46. Plaintiff and Class members are Magisto users who had their “biometric identifiers,”
including scans of face geometry, collected, captured, received, or otherwise obtained by Vireo from
photos and/or videos that were uploaded to Magisto from within the state of Illinois. See 740 ILCS

14/10.

 

 
FILED DATE: 9/20/2019 9:24 AM 20190110873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 14 of 35 PagelD #:20

47, Plaintiff and Class members are individuals who had their “biometric information”
collected by Vimeo (in the form of their gender, age and location) through Vimeo’s collection and
use of their “biometric identifiers.”

48. Vimeo systematically and automatically collected, used, and stored Plaintitf's and
Class members’ biometric identifiers and/or biometric information without first obtaining the written
release required by 740 ILCS 14/15(b)G).

49, In fact, Vimeo failed to properly inform Plaintiff or the Class in writing that their
biometric identifiers and/or biometric information were being “collected or stored” on Magisto, nor
did Vimeo inform Plaintiff or Class members in writing of the specific purpose and length of term
for which their biometric identifiers and/or biometric information were being “collected, stored and
used,” as required by 740 ILCS 14/15(b)(J)-(2).

50. In addition, Vimeo does not publicly provide a retention schedule or guidelines for
permanently destroying the biometric identifiers and/or biometric information of Plaintiff or Class
members, as required by BIPA. See 740 ILCS 14/15{a).

ol. By collecting, storing, and using Plaintiff's and the Class’s biometric identifiers and
biometric information as described herein, Vimeo violated the rights of Plaintiff and each Class
member to keep private these biometric identifiers and biometric information, as set forth in BIPA.

52. On behalf of himself and the proposed Class members, Plaintiff seeks: (1) injunctive
and equitable relief as is necessary to protect the interests of Plaintiff and the Class by requiring Vimeo
te comply with BIPA’s requirements for the collection, storage, and use of biometric identifiers and
biometric information as described herein; (2) statutory damages of $5,000.00 for the intentional and
reckless violation of BIPA pursuant to 740 IL.CS 14/20(2), or alternatively, statutory damages of

$1,000.00 pursuant to 740 ILCS 14/20(1) if the Court finds that Vimeo’s violations were negligent;

13

 

 
 

 

FILED DATE; 9/20/2019 9:24 AM 2079CH1G873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 15 of 35 PageID #:21

and (3) reasonable attorneys’ fees and costs and other litigaton expenses pursuant to 740 ILCS
14/20(3).
PRAYER FOR RELIEF
WHEREFORE, Plaintiff Bradley Acaley, on behalf of himself and the proposed Class,
respectfully requests that this Court enter an Order:

A. — Certifying this case as a class action on behalf of the Class defined above, appointing
Plaintiff as representative of the Class, and appointing his counsel as Class Counsel,

B. Declaring that Vimeo’s actions, as set out above, violate BIPA, 740 ILCS 14/1, ef seg.5

C. Awarding statutory damages of $5,000.00 for cach and every intentional and reckless
violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00
pursuant to 740 TLCS 14/20(1) if the Court finds that Vimeo’s violations were negligent;

D.  Awatding injunctive and other equitable relief as is necessary to protect the interests
of the Class, including, iver afa, an order requiting Vimeo to collect, store, and use biometric
identifiers or biometric information in compliance with BIPA;

E. Awarding Plaintiff and the Class their reasonable litigation expenses and attorneys’
fees;

F. Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent
allowable; and

G. Awarding such other and further relief as equity and justice may require.

JURY TRIAL
Plaintiff demands a trial by juty for all issues so triable.
Respectfully subinitted,

Dated: September 20, 2019 By: /s/ Jad Sheikali

Myles McGuire
mincguire@megpe.com

i4

 

 

 
FILED DATE: 9/20/2019 9:24 AM 201SCH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 16 of 35 PageID #:22

Jad Sheikali
jsheikali@megpc.com
Timothy P. Kingsbury
thingsbury@mcgpe.com
McGuire Law, P.C,

55 West Wacker Drive, 9th FL
Chicago, Hlinois 60601
Telephone: (312) 893-7002

Tina Woitson*
twolfson@ahdootwolfson.com
Bradley ing*
bking@ahdootwolfson.com
AHDOOT & WOLFSON, PC
10728 Lindbrook Drive

Los Angeles, California 90024
Telephone: (310) 474-9111
Facsimile: (310) 474-8585

Frank S. Hedin*
fhedin@hedinhall.com
HEDIN HALL LLP

1395 Brickell Avenue, Suite 900
Miami, Florida 33131
Telephone: (786) 831-6555

*Pro Hac Vice Application Forthcoming

Counsel for Plaintiff and the Putative Class

15
FILED DATE: 9/20/2019 9:55 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 17 of 35 PagelD #:23

FILED
9/20/2019 9:55 AM
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN

CIRCUIT CLERK
COUNTY DEPARTMENT, CHANCERY DIVISION COOK COUNTY, IL

2019CH10873

BRADLEY ACALEY, individually and
on behalf of similarly situated No. 2019-CH-10873 6649695
individuals,

Plaintiff, Hon. Sophia H. Hall

Vv.
VIMEO, INC., a Delaware corporation,

)
)
)
)
)
)
)
)
)
)
Defendant, )
)

 

PLAINTIFE’S MOTION FOR CLASS CERTIFICATION OR, ALTERNATIVELY,
FOR A DEFERRED CLASS CERTIFICATION RULING PENDING DISCOVERY

Plaintiff Bradley Acaley, by and through his undersigned counsel, pursuant to 735 ILCS
5/2-801, moves for entry of an order certifying the Class proposed below, appointing Plaintiff as
Class Representative, and appointing Plaintiff's attomeys as Class Counsel. Alternatively, Plaintiff
requests, to the extent the Court determines further evidence is necessary to prove any element of
735 ILCS 5/2-801, that the Court defer consideration of this Motion pending a reasonable period
to complete discovery. See, e.g., Ballard RN Center, Inc. v. Kohil’s Pharmacy & Homecare, Inc.,
2015 IL 118644, at J] 42-43 (citing Damasco v. Clearwire Corp., 662 F.3d 891, 896-97 (7th Cir.

2011). In support of his Motion, Plaintiff submits the following Memorandum of Law.

Respectfully submitted,
Dated: September 20, 2019 By: /s/ Jad Sheikali

Myles McGuire
mmecguire@megpce.com
Jad Sheikali
jsheikali@mcegpe.com
Timothy P. Kingsbury
tkingsbury@megpc.com

 
FILED DATE: 9/20/2019 9:55 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 18 of 35 PageID #:24

McGuire Law, P.C.

55 West Wacker Drive, 9th FI.
Chicago, Illinois 60601
Telephone: (312) 893-7002

Tina Wolfson*
twolfson@ahdootwolfson.com
Bradley King*
bking@ahdootwolfson.com
AHDOOT & WOLFSON; PC
10728 Lindbrook Drive

Los Angeles, California 90024
Telephone: (310) 474-9111
Facsimile: (310) 474-8585

Frank S. Hedin*
fhedin@hedinhali.com

HEDIN HALL LLP

1395 Brickell Avenue, Suite 900
Miami, Florida 33131
Telephone: (786) 831-6555

*Pro Hae Vice Application Forthcoming

Counsel for Plaintiff and the Putative Class

 
FILED DATE: 9/20/2019 9:55 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 19 of 35 PageID #:25

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFE’S
MOTION FOR CLASS CERTIFICATION OR, ALTERNATIEY, FOR

A DEFFERED CLASS CERTIFICATION RULING PENDING DISCOVERY

This Court should certify a class of IHinois residents whose biometric identifiers and
biometric information were captured, collected, stored, and used by Vimeo, Inc. (“Defendant”).
Defendant, a globally prominent video sharing platform, rely on new technologies, including
biometrically-enabled technologies, to gather biometric information involving details about the
face’s geometry as determined by facial points and contours for unwitting individuals whose faces
appear in the photographs and/or videos uploaded to the site, has violated Illinois law by capturing,
collecting, storing and using individuals’ biometrics without obtaining proper consent, by failing
to provide such individuals with a retention schedule explaining how long such biometric
information and biometric identifiers are used and stored, and when they will be destroyed and by
transmitting said biometric information to third parties without the consent of Plaintiff or the
putative class. After Plaintiff learned of Defendant wrongful conduct, he brought suit on behalf of
a class of similarly situated individuals to put a stop to Defendant’s capture, collection, storage
and use of biometric identifiers and/or biometric information in violation of the Illinois Biometric
Information Privacy Act, 740 ILCS 14/1, et seg, (“BIPA”), and to obtain redress for all persons
injured by its conduct.
I, INTRODUCTION: BIPA

The Ilinois Biometric Information Protection Act, or BIPA, is designed to protect
individuals’ personal biometric information. Under BIPA, biometric identifiers include
fingerprints and handprints, vocal identifiers, and detailed geometric maps of the face; while
biometric information can be defined as any information based on a biometric identifier, regardless

of how it is converted or stored. (Complaint, “Compl,” J 13.) In recognition of the importance of

 
FILED DATE: 9/20/2019 9:55 AM 2049CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 20 of 35 PageID #:26

the security of individuals’ biometrics, the Illinois Legislature enacted BIPA, which provides, inter
alia, that private entities, such as Defendant, may not obtain and/or possess an individual’s
biometrics unless they: (1) inform that person in writing that biometric identifiers or information
will be captured, collected, stored, or used; (2) inform that person in writing of the specific purpose
and the length of term for which such biometric identifiers or biometric information is being
captured, collected, stored, and used; (3) received a written release from the person for the
collection of his or her biometric identifiers and/or information; and (4) publish publicly and make
available a written retention schedule and guidelines for permanently destroying biometric
identifiers and biometric information. 740 ILCS 14/5. (Compl. 3.)

IE. FACTUAL BACKGROUND

A. The Underlying Misconduct.

Defendant has taken the biometrics of at least thousands of people within the state of
Illinois. (Compl, Ff 20, 39.) During the relevant period, Defendant implemented biometric
scanning and facial recognition technology te collect facial identifiers and form “facial templates”
(or “face prints”) from thousands of users and non-users who appear in photos and videos uploaded
to the app, including Plaintiff, in Illinois. (Compl. 24.) Each face template that Defendant extracts
is unique to the particular individual in the same way a fingerprint or voiceprint is unique to the
individual. (Compl. J 5.) Defendant uses their biometric technology to capture, collect, and store
Plaintiffs and other Class member’s biometrics. (Compl. { 25.)

However, Defendant failed to obtain informed consent from the individuals prior to
capturing and collecting their biometric information, Defendant failed to provide individuals with
a retention schedule and deletion policies which detail how and when Defendant would retain and

then destroy the individuals’ biometric information and/or biometric identifiers and, finally,

 
FILED DATE: 9/20/2019 9:55 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 21 of 35 PagelD #:27

Defendant did not obtain consent to transmit or disseminate Plaintiffs biometrics to third parties.
(Compl. Jf] 20-27.) On information and belief, Defendant does not have a policy of informing
individuals in any way what happens to their biometric information after it is collected and
obtained, whether they still retain his biometrics, and if they do, for how long they intend to retain
such information without his consent, whether the information is transmitted to a third party and,
if so, which third party. Despite their practice of taking the biometric information of every
individual who uses their biometric technology, Defendant failed to comply with BIPA’s statutory
requirements regarding collection of biometric identifiers and biometric information.
B. The Proposed Classes
Plaintiff brings this action on behalf of himself and similarly situated individuals pursuant
to 735 ILCS § 5/2-801. Plaintiff seeks to represent a Class defined as follows:
Class: All Illinois citizens who are users of the Magisto service and had their
biometric identifiers, including scans of face geometry, collected, captured,
received, or otherwise obtained by Vimeo from videos and/or photographs

uploaded within the state of Hlinois.

(Compl. { 38.) As explained below, the proposed Class satisfies each of the four requirements for

certification under Section 2-801 of the Illinois Code of Civil Procedure—numerosity,

commonality, adequacy of representation, and fair and efficient adjudication. A class action is not
just appropriate here, it is also the only way that the members of the putative Class can obtain
appropriate redress for Defendant’s unlawful conduct.
1. ARGUMENT

A. Standards for Class Certification

To obtain class certification, it is not necessary for a plaintiff to establish that he will prevail
on the merits of the action. Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 178 (1974) [T]he

question is not whether the plaintiff or plaintiffs have stated a cause of action or will prevail on the

 

 
FILED DATE: 9/20/2019 9:55 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 22 of 35 PagelD #:28

merits, but rather whether the requirements of Rule 23 are met.” (internal quotation marks and
citation omitted)). As such, in determining whether to certify a proposed class, the Court should
accept the allegations of the complaint as true. Ramirez v. Midway Moving & Storage, Inc., 378
lil. App. 3d 51, 53 (st Dist. 2007).

To proceed with a class action, the movant must satisfy the “prerequisites for the
maintenance of a class action” set forth in Section 2-801 of the Illinois Code of Civil Procedure,
which provides:

An action may be maintained as a class action in any court of this State and a party
may sue or be sued as a representative party of the class only if the court finds:

(1) The class is so numerous that joinder of all members is

impracticable.

(2) There are questions of fact or law common to the class, which

common questions predominate over any questions affecting only
individual members.
(3) The representative parties will fairly and adequately protect the
interest of the class.
(4) — The class action is an appropriate method for the fair and efficient
adjudication of the controversy.
735 ILCS 5/2-801. As demonstrated below, each prerequisite is established for the Class, and the
Court should therefore certify the proposed Class.

Section 2-801 is modeled after Rule 23 of the Federal Rules of Civil Procedure and “federal
decisions interpreting Rule 23 are persuasive authority with regard to questions of class
certification in Illinois.” Avery v. State Farm Mut. Auto. Ins. Co., 216 HL. 2d 100, 125 (il. 2005).
Circuit courts have broad discretion in determining whether a proposed class meets the
requirement for class certification and ought to err in favor of maintaining class certification.
Ramirez, 378 IL. App. 3d at 53. While a court may rule on class certification without requiring

further discovery, see Manual for Complex Litigation (Fourth) § 21.14, at 255 (2004), courts have

found that discovery is helpful prior to addressing a motion for class certification. See, e.g., Ballard

 
FILED DATE: 9/20/2019 9:55 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 23 of 35 PagelD #:29

RN Center, Inc. v. Kohil’s Pharmacy & Homecare, Inc., 2015 IL 118644, at 9] 42 (“If the parties
have yet to fully develop the facts needed for certification, then they can also ask the district court
to delay its ruling to provide time for additional discovery or investigation.”) (quoting Damasco v.
Clearwire Corp., 662 F.3d 891, 896 (7th Cir. 2011)).

All the prerequisites for class certification are satisfied here, even though Plaintiff has not
yet had an opportunity to engage in and complete discovery. However, in the interests of
establishing a more fully developed record before ruling on class certification issues, the Court
should defer ruling on this Motion pending the completion of discovery and submission of
supplemental briefing.

B. The Numerosity Requirement is Satisfied

The first step in certifying a class is a showing that “the class is so numerous that joinder
of all members is impracticable.” 735 ILCS 5/2-801(1). This requirement is met when “join[ing]
such a large number of plaintiffs in a single suit would render the suit unmanageable and, in
contrast, multiple separate claims would be an imposition on the litigants and the courts.” Gordon
v. Boden, 224 Ill, App. 3d 195, 200 (1st Dist. 1991) (citing Steinberg v. Chicago Med. Sch., 69
Til.2d 320, 337 (IH. 1977)). To satisfy this requirement a plaintiff need not demonstrate the exact
number of class members but, must offer a good faith estimate as to the size of the class. Smith v.
Nike Retail Servs., inc., 234 F.R.D. 648, 659 (N.D. IIE 2006).

Plaintiff alleges that there are at least thousands of members of the Class. (Complaint at
39.) Because definitive evidence of numerosity can only come from the records of Defendant and
its agents, it is proper to rely upon the allegations of the Complaint in certifying the Class. See 2
A, Conte & H. Newberg, Newberg on Class Actions § 7.20, at 66 (stating that where numerosity

information is in the sole possession of the party opposing the class, courts generally rely on the

 

 
FILED DATE: 9/20/2019 9:55 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 24 of 35 PagelD #:30

complaint as prima facie evidence or defer ruling).

Additionally, the members of the putative Class can be easily and objectively determined
from Defendant’s records. Furthermore, it would be completely impracticable to join the claims
of the members of the Class, because they are disbursed throughout Illinois, and because absent a

class action, few members could afford to bring an individual lawsuit over the amounts at issue in

_ this case, since each individual member’s claim is relatively small. See Gordon, 224 Ill. App. 3d

at 200. Accordingly, the first prerequisite for class certification is met.

Cc. Common Questions of Law and Fact Predominate

The second requirement of Section 2-801(2) is met where there are “questions of fact or
law common to the class” and those questions “predominate over any questions affecting only
individual members.” 735 ILCS 5/2-801(2). Such common questions of law or fact exist when the
members of the proposed class have been aggrieved by the same or similar misconduct. See Miner
v. Gillette Co., 87 Til.2d 7, 19 (Ill. 1981); Steinberg, 69 Ill.2d at 342. These common questions
must also predominate over any issues affecting individual class members. See O-Kay Shoes, Inc.
v. Roseweil, 129 Ill. App. 3d 405, 408 (ist Dist. 1984).

Here, the claims of the Class members arise out of the same activity by Defendant, are
based on the same legal theory, and implicate, among others, the following common issues:
whether Defendant made available to the public a written policy that establishes a retention
schedule and guidelines for destroying biometrics; whether Defendant obtained a written release
from the Class before capturing, collecting, or otherwise obtaining their biometrics; whether
Defendant provided a written disclosure that explains the specific purposes, and the length of time,
for which their biometrics were being collected, stored and used before taking their biometrics;

whether Defendant’s conduct violates BIPA; whether Defendant’s conduct is fraudulent; whether

 

 
FILED DATE: 9/20/2019 9:55 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 25 of 35 PagelD #:31

Defendant’s violations of the BIPA are willful or reckless; and whether Plaintiff and the Class are
entitled to damages and injunctive relief. (Compl. 40.) As alleged, and as will be shown
through obtainable evidence, Defendant engaged in a common course of conduct by collecting,
capturing, storing and/or or using the biometrics of Class members without retaining a written
release and without providing a retention schedule to them or to the public. Any potential
individualized issues remaining after common issues are decided would be de minimis.
Accordingly, common issues of fact and law predominate over any individual issues, and Plaintiff
have satisfied this hurdle to certification.

D. Adequate Representation

The third prong of Section 2-801 requires that “[t]he representative parties will fairly and
adequately protect the interest of the class.” 735 ILCS 5/2-801(3). The class representative’s
interests must be generally aligned with those of the class members, and class counsel must be
“qualified, experienced and generally able to conduct the proposed litigation.” See Miner, 87 UL2d
at 14; see also Eshaghi v. Hanley Dawson Cadillac Co., Inc., 214 Ill. App. 3d 995, 1000 (Ist Dist.
1991). The purpose of this adequacy of representation requirement is “to insure that all Class
members will réceive proper, efficient, and appropriate protection of their interests in the
presentation of the claim.” Purcell & Wardrope Chtd. v. Hertz Corp., 175 Hl. App. 3d 1069, 1078
(1st Dist. 1988).

In this case, Plaintiff has the exact same interest as the members of the proposed Class.
Plaintiff has alleged that, like the other members of the Class, he was subjected to Defendant’s
biometric facial recognition technology and that Defendant captured, collected, and stored his
biometrics. Plaintiff has also alleged that Defendant did so without complying with the BIPA’s

requirements. Plaintiffs pursuit of this matter against Defendant demonstrates that he will be a

 
FILED DATE: 9/20/2019 9:55 AM 2079CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 26 of 35 PageID #:32

zealous advocate for the Class. Further, proposed class counsel has regularly engaged in major
complex and class action litigation in state and federal courts and have been appointed as class
counsel in several complex consumer class actions. (See Declaration of Jad Sheikali, attached
hereto as Exhibit A, at { 5.) Accordingly, the proposed class representative and proposed class
counsel will adequately protect the interests of the members of the Classes, thus satisfying Section
2-801(3).

E. Fair and Efficient Adjudication of the Controversy

The final requirement for class certification under 5/2-801 is met where “the class action
is an appropriate method for the fair and efficient adjudication of the controversy.” 735 ILCS 5/2-
801(4). “In applying this prerequisite, a court considers whether a class action: (1) can best secure

the economies of time, effort and expense, and promote uniformity; or (2) accomplish the other

_ ends of equity and justice that class actions seek to obtain.” Gordon, 224 IIL. App. 3d at 203. In

practice, a “holding that the first three prerequisites of section 2-801 are established makes it
evident that the fourth requirement is fulfilled.” Gordon, 224 Ill. App. 3d at 204; Purcell &
Wardrope Chid., 175 Ill. App. 3d at 1079 (“The predominance of common issues [may] make a
class action ... a fair and efficient method to resolve the dispute.”). Because numerosity,
commonality and predominance, and adequacy of representation have been satisfied in the instant
case, it is “evident” that the appropriateness requirement is met as well.

Other considerations further support certification in this case. A “controlling factor in many
cases is that the class action is the only practical means for class members to receive redress.”
Gordon, 586 N.E.2d at 467; Eshaghi, 574 N.E.2d at 766 (“In a large and impersonal society, class
actions are often the last barricade of...protection.”). A class action is superior to multiple

individual actions “where the costs of litigation are high, the likely recovery is limited” and

10

 

 
FILED DATE: 9/20/2019 9:55 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 27 of 35 PagelD #:33

individuals are unlikely to prosecute individual claims absent the cost-sharing efficiencies of a
class action. Maxwell, 2004 WL 719278, at *6. This is especially true in cases involving data
privacy violations and data breaches, which can involve significant injury to the those effected,
but result in many small, individual claims. Here, absent a class action, most members of the Class
would find the cost of litigating their statutorily-limited claims to be prohibitive, and multiple
individual actions would be judicially inefficient, Jd.

Certification of the proposed Class is necessary to ensure that Defendant’s conduct
becomes compliant with BIPA, to ensure that the Class members’ privacy rights in their biometrics
are sufficiently protected, and to compensate those individuals who have had their statutorily-
protected privacy rights violated and who have not been informed as to the status of their own
biometric information. Were this case not to proceed on a class-wide basis, it is unlikely that any
significant number of Class members would be able to obtain redress, or that Defendant would
willingly implement the procedures necessary to comply with the statute. Thus, proceeding as a
class action here is an appropriate method to fairly and efficiently adjudicate the controversy.

TV. CONCLUSION

For the foregoing reasons, the requirements of 735 [LCS 5/2-801 are satisfied. Plaintiff
respectfully request that the Court enter an Order certifying the proposed Class, appointing
Plaintiff as Class Representative, appointing McGuire Law, P.C. as Class Counsel, and awarding
such additional relief as the Court deems reasonable. Alternatively, the Court should defer ruling
on this Motion pending the completion of appropriate discovery and supplemental briefing.

Respectfully submitted,
Dated: September 20, 2019 By: /s/ Jad Sheikali

Myles McGuire
mmcguire@megpc.com

1]

 

 
FILED DATE: 9/20/2019 9:55 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 28 of 35 PagelD #:34

Jad Sheikali
jsheikali@megpe.com
Timothy P. Kingsbury
tkingsbury@megpc.com
McGuire Law, P.C.

55 West Wacker Drive, 9th FI.
Chicago, Illinois 60601
Telephone: (312) 893-7002

Tina Wolfson*
twolfson@ahdootwolfson.com
Bradley King*
bking@ahdootwolfson.com
AHDOOT & WOLFSON, PC
10728 Lindbrook Drive

Los Angeles, California 90024
Telephone: (310) 474-9111
Facsimile: (310) 474-8585

Frank S. Hedin*
fhedin@hedinhall.com

HEDIN HALL LLP

1395 Brickell Avenue, Suite 900
Miami, Florida 33131
Telephone: (786) 831-6555

*Pro Hac Vice Application Forthcoming

Counsel for Plaintiff and the Putative Class

12

 
FILED DATE: 9/20/2019 9:55 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 29 of 35 PagelD #:35

CERTIFICATE OF FILING
The undersigned, an attorney, hereby certifies that on September 20, 2019, a copy of
Plaintiff's Motion for Class Certification or, Alternatively, for a Deferred Class Certification Ruling

Pending Discovery was filed electronically with the Clerk of Court using the e-filing system.

Jad Sheikali

13

 
Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 30 of 35 PagelD #:36

 

 
FILED DATE: 9/20/2019 9:55 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 31 of 35 PagelD #:37

FILED
. 9/20/2019 9:55 AM
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN

CIRCUIT CLERK
COUNTY DEPARTMENT, CHANCERY DIVISION COOK COUNTY. IL

2019CH10873

BRADLEY ACALEY, individually and
on behalf of similarly situated No, 2019-CH-10873 6649695
individuals,

Plaintiff, Hon. Sophia H. Hall

VIMEO, INC., a Delaware corporation,

)

)

)

)

)

)

Vv. )
)

)

)

Defendant. )
)

 

DECLARATION OF JAD SHETKALI

I, Jad Sheikali, hereby aver, pursuant to 735 ILCS 3/1-109, that I have personal knowledge
of all matters set forth herein unless otherwise indicated and would testify thereto if called as a
witness in this matter.

1, ] am an adult over the age of 18 and a resident of the State of Illinois.

2. I am fully competent to make this Declaration and I do so in support of Plaintiff's
Motion for Class Certification or, Alternatively, for a Deferred Class Certification Ruling Pending
Discovery.

3. I am an associate of the law firm McGuire Law, P.C. I am licensed to practice law
in the State of Illinois, and I am one of the attorneys representing the Plaintiff in this matter.

4, McGuire Law, P.C. is a litigation firm based in Chicago, IIlinois that focuses on
class action litigation, representing clients in both state and federal trial and appellate courts
throughout the country.

5, The attorneys of McGuire Law, P.C. have regularly engaged in complex litigation

on behalf of consumers and have extensive experience prosecuting class action lawsuits similar in

 

 
FILED DATE: 9/20/2019 9:55 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 32 of 35 PagelD #:38

size and complexity to the instant case. Attorneys at my firm have served as class counsel in
numerous complex consumer class actions. See, e.g., Shen et al v. Distributive Networks, Inc.
(N.D. Ill. 2007); McFerren et al vy. AT&T Mobility, LLC (Sup. Ct. Fulton County, Ga. 2008); Gray
et al vy, Mobile Messenger Americas, Inc. et al. (S.D, Fla. 2008); Gresham et al v. Keppler &
Associates, LLC et al., (Sup. Ct. Los Angeles County, Cal. 2008); Weinstein et al v. The
Timberland Co., et al. (N.D. Ill. 2008); Sims et al v. Celleo Partnership et al., (N.D. Cal. 2009);
Van Dyke et al vy. Media Breakaway, LLC et al., (S.D. Fla. 2009); Paluzzi, et al. v. mBlox, Inc., et
al., (Cir. Ct. Cook County, Il. 2009); Valdez et al v, Sprint Nextel Corporation (N.D. Cal. 2009);
Parone et al v. m-Qube, Inc. et al., (Cir. Ct. Cook County, Ill. 2010); Satterfield et al v. Simon &
Schuster (N.D. Cal. 2010); Espinal et al v. Burger King Corporation et al., (S.D. Fla. 2010);
Lozano v. Twentieth Century Fox, (N.D. Ill. 2011); Williams et al v. Motricity, Inc. et al., (Cir. Ct.
Cook County, Ill. 2011}; Walker et al v. OpenMarket, Inc. et al., (Cir. Ct. Cook County, Ili. 2011);
Schulken at al v. Washington Mutual Bank, et al., (N.D. Cal. 2011); In re Citibank HELOC
Reduction Litigation (N.D, Cal 2012); Kramer et al y, Autobytel et al, (N.D, Cal. 2011); Rojas et
al v. Career Education Co. (N.D. Ul. 2012); Ellison et al v. Steven Madden, Ltd. (C.D. Cal, 2013);
Robles et al v. Lucky Brand Dungarees, Inc. et al., (N.D. Cal. 2013); Pimental et al v. Google, Ine.
et al, (N.D. Cal. 2013); In re Jiffy Lube Spam Text Litigation (S.D. Cal. 2013); Lee et al v.
Stonebridge Life Ins. Co. et al., (N.D. Cal. 2013); Gomez et al v. Campbell-Ewald Co, (C.D, Cal.
2014); Murray et al. v. Bill Me Later, Inc., 12-cv-4789 (N.D. Ill. 2014); Valladares et al v.
Blackboard, Inc, (Cir, Ct. Cook County, Ifl. 2016); Hooker et al. v. Sirius XM Radio, Inc. (E.D.
Va. 2016); Seal et al. v. RCN Telecom Services, LLC, (Cir. Ct. Cook County, Ill, 2017);

Manouchehri, et al. v. Styles for Less, Inc., et al., (S.D. Cal. 2017); Vergara et al. v. Uber

 

 
FILED DATE: 9/20/2019 9:55 AM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 33 of 35 PagelID #:39

Technologies, Inc. (N.D. Ill. 2017); Flahive et al v. Inventurus Knowledge Solutions, Inc. (Cir, Ct.
Cook County 2017).

6. I am a graduate of Loyola University Chicago School of Law. I have been
practicing law since 2016 and have been admitted to practice in the Illinois Supreme Court and in
the U.S. District Court for the Northern District of Illinois. I am a Certified Information Privacy
Professional, United States Private Sector (CIPP/US).

7. McGuire Law, P.C. has diligently investigated the facts and claims in this matter
and will continue to diligently investigate and prosecute this matter. McGuire Law, P.C. has also
dedicated substantial resources to this matter and will continue to do so. McGuire Law, P.C. has
the financial resources necessary to fully prosecute this action through trial and to provide the

necessary and appropriate notice to the class members should this proposed class be certified.
I declare under penalty of perjury that the foregoing is true and correct,

Executed on September 20, 2019, in Chicago, IL.

‘sf Jad Sheikali
One of Plaintiff's Attorneys

 

 
Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 34 of 35 PagelD #:40

 
FILED DATE: 9/27/2019 12:03 PM 2019CH10873

Case: 1:19-cv-07164 Document #: 1-1 Filed: 10/31/19 Page 35 of 35 PagelD #:41

 

 

 

 

 

2120 - Served 2121 - Served
2220 - Not Served 2221 - Not Served
2320 - Served By Mail 2321 - Served By Mail
2420 ~ Served By Publication 2421 - Served By Publication
SUMMONS ALIAS - SUMMONS (2/28/11) CCG NOOL
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS Bee 2019 12:03 PM
COUNTY DEPARTMENT, CHANCERY DIVISION DOROTHY BROWN
CIRCUIT CLERK
COOK COUNTY, IL
2019CH10873
No, 2019CH10873
VIMEO, Ine. 6746151
BRADLEY ACALEY, individuaily and on behalf of a class of similarly situated individuals,
(Name all parties) clo The Corporation Trust Company,

¥.
Corporation Trust Center, 1209 Orange St. Wilmington, DE 19801

VIMEO, INC.,

 

(@ SUMMONS (_.) ALIAS SUMMONS
Fo each Defendant:

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is
hereto attached, or otherwise file your appearance, and pay the required fee, in the Office of the Clerk of this Court at the
following location: ,

© Richard J. Daley Center, 50 W. Washington, Room 802 , Chicaga, Illinois 60602
© District 2 - Skokie © District 3 - Rolling Meadows © District 4 - Maywood
5600 Old Orchard Rd, 2121 Euclid 1500 Maybrook Ave.
Skekie, IL 60677 Rolling Meadows, EL 60008 — Maywood, IL 60153
© _ District 5 - Bridgeview © District 6 - Markham © Child Support
10220 S. 76th Ave. 16501 S. Kedzie Pkwy. 28 North Clark St., Room 200
Bridgeview, IL 60455 Markham, IL 60428 Chicago, Mlinois 60602

You must file within 30 days after service of this Summons, not counting the day of service.
IF YOU FAIL TO DO SO, A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE RELIEF
REQUESTED IN THE COMPLAINT.

To the officer:

This Summons must be returned by the officer or other person to whem it was given for service, with endorsement
of service and fees, if any, immediately after service. Ifservice cannot be made, this Summons shail be returned so endorsed.
This Summons may not be served later than 30 days after its date, ,

Atty, Now SST _ WITNESS,
Name: McGuire Law, P.C. .

 

Atty, for: Plaintiff 9/27/2019 12:03 PM DOROTHY BROWN

Address; 55 W. Wacker Drive, 9th Floor ASI Sng
City/State/Zip: Chicago, iL 60601

 

 

 

 

Date of service: 5
Telephone: ($12) 853-2490 (To be inserted by officer on copy left with defendant
or other person)

 

Service by Facsimile Transmission will be accepted at: Pywil Co

{Area Code) (Facsimile Telephone Number) of
o 3
DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF CGOK COUNTY, ILLINOIS AN ral I
?

 
